Citation Nr: 0926193	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental problems, to 
include for the purposes of entitlement to VA outpatient 
dental treatment.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In the December 2007 substantive appeal, the Veteran 
requested a videoconference hearing.  He withdrew that 
request in a written statement received in January 2008.  See 
38 C.F.R. § 20.704(e) (2008).

A motion to advance this case on the docket due to the 
Veteran's age was granted by the Board in June 2009.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2008).

The Veteran revoked the authority of his appointed 
representative to act on his behalf in a written statement 
received by the Board in May 2009, after the certification of 
the appeal.  See 38 C.F.R. § 20.607 (2008).

Additional evidence was received from the Veteran without a 
waiver in May 2009.  However, the evidence received is 
duplicative of evidence previously considered by the RO.  
Therefore, a remand for RO consideration of the evidence is 
not required.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The Veteran has not had tinnitus at any time during the 
pendency of this claim.

3.  The Veteran did not sustain dental trauma during active 
service; he was released from active duty in June 1946 and 
did not file a claim for dental treatment within one year of 
the date of discharge.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Service connection for dental problems, for purposes of 
payment of disability compensation or for purposes of 
receiving VA outpatient dental treatment, is precluded by 
law.  38 U.S.C.A. §§ 1110 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In response to his claim for service connection for bilateral 
hearing loss disability, the Veteran has been provided all 
required notice, including notice with respect to the 
disability-rating and effective-date elements of the claim.  
In addition, as explained below, the Board has determined 
that the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further development 
of the record is required before the Board decides this 
claim.

With respect to the claim for service connection for dental 
problems, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the tinnitus claim, the record reflects that 
the Veteran was provided with the notice required under the 
VCAA, to include notice concerning the disability-rating and 
effective-date elements of the claim, by letter mailed in 
August 2006, prior to the initial adjudication of the claim.  
The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  The RO attempted to obtain 
additional records from the Social Security Administration 
but was informed that those records had been destroyed.  In 
addition, the Veteran has been afforded an appropriate VA 
examination.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate this claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection also may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claim for service connection for a dental disorder also is 
considered a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Outpatient 
dental treatment and services may be furnished for a dental 
condition or disability when certain conditions are met.  38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  

Compensation is only available for certain types of dental 
and oral conditions, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation for loss of teeth is available only 
for loss of body substance of the maxilla or mandible.  See 
38 C.F.R. § 4.150.  Otherwise, dental conditions such as 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment when 
certain conditions are met.  38 C.F.R. §§ 3.381(a), 17.161.

With respect to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  The intended consequences 
of in-service dental treatment, including extractions, are 
not considered dental trauma.  See VAOPGCPREC 5-97.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Hearing Loss 

The medical evidence of record confirms that the Veteran 
currently has bilateral hearing loss disability, as defined 
by VA regulation.  The Veteran contends that service 
connection is warranted this disability because it developed 
as a result of his exposure to acoustic trauma during battle 
campaigns in World War II.

Although the Veteran's service treatment records contain no 
diagnosis of hearing loss disability, the Board finds that 
the Veteran's account of his in-service noise exposure is 
credible.  In this regard, the Board notes that the Veteran's 
DD Form 214 confirms that he participated in two campaigns 
during World War II.

Private treatment records reflect that the Veteran was 
diagnosed with bilateral hearing loss disability in 1975 and 
1976.  A September 1976 record indicates that he had been 
exposed to loud noises at the shipyard where he had worked 
for 35 years, and an October 1975 record describes his 
hearing loss disability as consistent with exposure to noise 
at the shipyard.  However, the Veteran wrote in a June 2008 
statement that he had worked in a machine shop at the 
shipyard for less than five years immediately after his 
release from active duty and then worked in an office setting 
until his retirement in 1980.  The Veteran submitted 
personnel records from the shipyard that corroborate his 
description of his employment history.

With respect to medical nexus, in a June 2008 letter, a 
private otolaryngologist noted the Veteran's history of 
military noise exposure and stated that the etiology of his 
hearing loss disability was unclear.  He opined, however, 
that it likely was "multifactorial and due to his history of 
noise exposure."  Another otolaryngologist opined in a 
January 2008 record that the Veteran's hearing loss 
disability was due to his noise exposure during World War II, 
although he did not offer a rationale for that opinion.

The Veteran was afforded a VA audiological examination in May 
2008.  The audiologist opined that the Veteran's bilateral 
hearing loss disability was less likely as not cased by 
military noise exposure.  She explained that there was no 
evidence of hearing loss at the time of or within one year of 
the Veteran's discharge from service.  She also noted that 
the Veteran was unable to recall the exact date of onset of 
his hearing loss disability and that it was not consistent 
with the type of hearing loss caused by noise exposure.  The 
audiologist did not offer any opinion regarding what factor 
other than noise exposure could have caused his hearing loss 
disability.

The Board has evaluated the opinion of the VA audiologist and 
weighed its credibility and probative value against the 
opinions of the Veteran's private otolaryngologists.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After careful 
consideration, the Board concludes that the opinion of the 
June 2008 private otolaryngologist is more probative than the 
opinion of the VA audiologist.  The otolaryngologist's 
opinion that the Veteran's current bilateral hearing loss 
disability is "multifactorial" and due to noise exposure is 
consistent with the credible evidence establishing that he 
was exposed to loud noise during service.  Moreover, even 
assuming that the Veteran sustained post-service acoustic 
trauma, the private otolaryngologist's opinion attributes his 
current hearing loss disability at least in part to his in-
service noise exposure.  The rationale given by the VA 
audiologist to support her opinion, however, is not 
consistent with the evidence of record.  Specifically, she 
stated that the Veteran's bilateral hearing loss disability 
is not consistent with noise-induced hearing loss but offered 
no other cause for his disability and did not address any of 
the private treatment records and medical opinions which 
attribute it to noise exposure.  She also relied on the 
normal hearing test results from the Veteran's separation 
examination to support her opinion, despite acknowledging 
that the type of test administered was not sensitive to 
hearing at high frequencies.

In light of the Veteran's credible account of his in-service 
noise exposure and the medical evidence linking the Veteran's 
bilateral hearing loss disability to noise exposure, the 
Board is satisfied that the evidence supporting the claim is 
at least in equipoise with that against the claim.  
Accordingly, service connection for bilateral hearing loss 
disability is warranted.

Tinnitus

The Veteran also contends that service connection is 
warranted for tinnitus because it is related to service.  
However, there is no evidence that the Veteran experienced 
tinnitus in service or at any time since his release from 
active duty.

Service treatment records reflect no complaints related to 
tinnitus.  Although the Veteran stated in his August 2006 
formal claim that he has severe tinnitus as a result of in-
service noise exposure, the post-service medical evidence of 
record also reflects no complaints related to tinnitus.  
Private treatment records dated in February 1975, October 
1975, September 1976, January 2008, and June 2008 describe 
the Veteran's complaints of hearing loss, but they reflect no 
complaint related to or diagnosis of tinnitus.  In addition, 
according to the report of the May 2008 VA audiological 
examination, the Veteran did not claim to have tinnitus.

In light of the absence of any corroborating evidence of 
tinnitus and the May 2008 examination report indicating that 
the Veteran did not claim to have tinnitus, the Board must 
conclude that the Veteran has not had tinnitus at any time 
during the pendency of the claim.  Service connection for 
tinnitus, therefore, cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).

Dental Problems

The Veteran contends that service connection is warranted for 
dental problems.  In a January 2008 statement, he wrote that 
his teeth were in excellent condition prior to service but 
that each tooth was filled during service by an Army dentist.  
He stated that the fillings he received were of poor quality 
and deteriorated rapidly after his release from active duty 
and that he subsequently was required to have his teeth 
extracted and replaced with dentures.

After careful consideration, the Board finds that service 
connection for dental problems, to include for the purposes 
of entitlement to VA outpatient dental treatment, must be 
denied because the Veteran did not file a timely claim for 
dental treatment and did not sustain dental trauma during 
service.

The Board notes that there is no evidence that the Veteran 
has a dental disability that would be considered compensable 
if service-connected.  Although he maintains that all of his 
teeth were extracted and replaced with dentures after 
service, there is no evidence that the loss of his teeth 
resulted from loss of substance of the body of the maxilla or 
mandible from trauma or from disease other than periodontal 
disease.  See 38 C.F.R. § 4.150.  Indeed, service treatment 
records reflect that the Veteran already had developed 
periodontal disease by August 1944 and that it became more 
severe during service.  Therefore, the Veteran is not 
eligible for compensation for any current dental disorder.  

The requirements for eligibility for outpatient dental 
treatment also are not met.  The Board has considered whether 
the Veteran meets the criteria for eligibility for dental 
treatment set forth in 38 C.F.R. § 17.161, which describes 
several "classes" of dental care.  The only potentially 
applicable class is Class II, which encompasses Veterans 
having a service-connected non-compensable dental condition 
or disability shown to have been in existence at the time of 
discharge or release from active service, which took place 
before October 1, 1981.  38 C.F.R. § 17.161(b)(2).  
Eligibility in Class II would entitle the Veteran to one-time 
treatment of his dental disability.  However, Class II-
eligible Veterans who were discharged prior to 1981 must 
apply for treatment within one year of discharge.  See 38 
C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 
352, 355 (1995), aff'd in pertinent part, 87 F.3d 1304, 1307 
(Fed. Cir. 1996) (for Veterans who were discharged prior to 
October 1, 1981, the applicable time limit to file a dental 
claim cannot be tolled based on the service department's 
failure to notify a Veteran about his right to file such a 
claim); cf. Mays, supra.  The Veteran does not allege, and 
the record does not show, that he applied within one year of 
his discharge from service in 1946.  

The Board notes that the restrictions related to a timely 
application and one-time treatment will not apply if it is 
determined that a dental condition is due to service trauma.  
38 C.F.R. § 17.161(c).  However, the Veteran does not 
contend, and the evidence does not suggest, that he sustained 
dental trauma during service.  Service dental records show 
that he had several teeth filled in May 1944, August 1944, 
January 1945, and February 1945.  They also show that a third 
molar, or wisdom tooth, was removed in January 1945.  As 
noted above, however, the intended consequences of in-service 
dental treatment, including extractions, are not considered 
dental trauma.  See VAOPGCPREC 5-97.

Accordingly, service connection for dental problems, to 
include for the purposes of entitlement to VA outpatient 
dental treatment, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dental problems, to 
include for the purposes of entitlement to VA outpatient 
dental treatment, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


